DETAILED ACTION

 				Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This following is a Final Office Action is in response to Applicant's amendment received November 10, 2021.  Applicant’s amendment amended claims 1, 6, 18 and 20. Claims 21-30 have been newly added. Claims 1, 3-8, 10, 18, and 20-30 are currently pending. 
				  	 Response to Amendment
3.	The 35 U.S.C. 101 rejection of claims 1-14 in the previous action is maintained. The 35 U.S.C. 103 rejection of claims 1-2, 5-8, and 11-14 
 in the previous action is withdrawn.
. 				Response to Arguments
4,	Applicant's arguments filed on November 10, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues (Page 12 in remarks) that the amended claims are not directed to an abstract idea.
In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – A collaboration application for communicating with one or more particular individuals at a particular point in time. While the claims 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"

   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: a user interface of a client device, a computing system, a first and second applications (Claims 1 and 6); a processor, an interface of a client device, a first and second applications (Claim 20). These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's processing of individual data and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").

components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.

				Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1, 3-8, 10, 18, and 20-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).  With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 3-8, and 10), a system (claims 18 and 20-30) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
 	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary 
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 6, 18 and 20. Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 	Claim 1 recites:
 	receiving, by a computing system, a first input provided to a user interface of a client device, the first input being indicative of a first individual; 
 	determining, by the computing system, first data and second data, the first data indicating that first and second applications of a first plurality of applications are available for use by the first individual, and the second data indicating a preference of the first individual for use of the first application over the second application; 
 	selecting, by the computing system and based at least in part on the first input, the first data, and the second data, the first application, from among the first plurality of applications, for communication with the first individual; and 
 	causing, based at least in part on the selection of the first application, the user interface of the client device to display a first user interface element that is selectable to cause the computing system to enable electronic communication with the first individual using the first application rather than the second application.
These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of 
Additionally, the claim limitation would also fit under Mental Processes for concepts performed of the human mind. But for the “computing system” transmitting and receiving data” language, the claim encompasses enabling communication between individuals. This can be done absent a computer and perform by a user using pen, paper, and a phone prior to the application of the abstract idea to a computer. The mere recitation of an computing system , user interface of a device and applications does not take the claim limitations out of the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recite a computing system, a user interface of a client device and applications (Claims 1 and 6), one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the computing system, a user interface of a client device (Claim 18) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification [Paragraphs 0055 and 0056] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 

Dependent claims 3-5, 7-8, 10, and 21-30, further define the abstract idea that is present in their respective independent claims 1, 6, 18 and 20 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 3-5, 7-8, 10, and 21-30 are directed to an abstract idea. Thus,   claims 1, 3-8, 10, 18, and 20-30 are not patent-eligible.

	Allowable Subject Matter
6. 	Claims 1, 3-8, 10, 18, and 20-30 would be allowable if overcome the 101 rejection above.
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
 8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO- 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/RJ/
/ROMAIN JEANTY/Primary Examiner, Art Unit 3623